Citation Nr: 9921575	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-27 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) rating for a murmur of 
aortic stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran has verified active military service from June 1959 
to May 1961 and from November 1963 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the benefit sought.  The Board notes that 
these issues were previously before the Board in June 1998 and 
has returned following a Remand for additional development.  That 
development has been completed and the matter is ready for 
adjudication. 

The Board notes that effective March 1, 1999, the United States 
Court of Veterans Appeals changed its name to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").


FINDING OF FACT

The murmur of aortic stenosis is not characterized by an 
identifiable valvular lesion or valvular heart disease documented 
on physical examination, echocardiogram, doppler echocardiogram, 
or x-ray (to reflect cardiac hypertrophy or dilatation), or 
dyspnea, fatigue, angina, dizziness, or syncope attributed 
thereto, nor does the record reflect that the murmur of aortic 
stenosis requires continuous medication.  


CONCLUSION OF LAW

The schedular criteria for a compensable disability evaluation 
for a murmur of aortic stenosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.31, 4.104, 
Diagnostic Codes 7099-7000 (1997) (effective through January 11, 
1998); and as amended by 38 C.F.R. § 4.104, Diagnostic Code 7000 
(1998) (effective on January 12, 1998). 






REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim 
is plausible and capable of substantiation and is thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all other 
evidence of record pertaining to the history of the veteran's 
murmur of aortic stenosis.  Accordingly, the Board has found 
nothing in the historical record that would lead to a conclusion 
that the current evidence on file is inadequate for rating 
purposes.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1998).  Where entitlement to compensation 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  When the requirements for a compensable 
evaluation are not met, a zero percent evaluation is warranted.  
38 C.F.R. § 4.31 (1998).

By a June 1994 rating decision the RO granted service connection 
for a murmur of aortic stenosis and assigned a non-compensable 
rating.  Where, as in this case, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).  This regulation 
allows the VA to rate an unlisted ailment under the criteria 
provided for "a closely related disease or injury" that is 
listed.  Lendenmann v. Principi, 3 Vet. App. 345, 350-51 (1992).  

In the instant case, the veteran's murmur of aortic stenosis is 
rated under Diagnostic Codes 7099-7000, rheumatic heart disease.  
The Board points out that the VA Schedule for Rating Disabilities 
has been revised with respect to the regulations applicable to 
rating diseases of the heart.  See 62 Fed. Reg. 65,207 (1997).  
Those provisions, which became effective January 12, 1998, 
replaced the rating criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7000-7123 (as in effect through January 11, 1998).  The 
amended rating criteria is sufficiently different from those in 
effect through January 11, 1998.  

The Court has held that where a law or regulation changes after a 
claim has been filed or reopened, but before the administrative 
or judicial appeal process has been concluded, the version most 
favorable to a veteran applies unless Congress provided otherwise 
or permitted the Secretary to do otherwise and the Secretary does 
so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also VAOGCPREC 69-90 (55 
Fed. Reg. 43254 (1990)).  Thus, the veteran's claim for an 
increased rating for a heart murmur of aortic stenosis should be 
evaluated under both the old and the new rating criteria to 
determine which version is most favorable to the veteran.

Under the old rating criteria, DCs 7099-7000, a 10 percent 
evaluation is warranted for an identifiable valvular lesion, 
slight, if any dyspnea, and a heart that is not enlarged.  38 
C.F.R. § 4.104 (effective through January 11, 1998).  As noted, 
the veteran was assigned a non-compensable rating.  

To warrant a 10 percent disability rating under the new rating 
criteria, it must be shown that a workload of greater than 7 METs 
but not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication is required.  38 
C.F.R. § 4.104, Diagnostic Code 7000 (effective on January 12, 
1998).  Additionally, when the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develop is required for 
evaluation and a laboratory determination of METs by exercise 
testing cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing or 
shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, note 2.  
(effective on January 12, 1998).

VA treatment records dated for the period of July 1996 to April 
1997 are not germane to the issue on appeal.  

In pertinent part, a May 1997 VA cardiac examination reveals that 
the veteran denied shortness of breath, that he has limited 
ambulation due to his legs, and that chest tightness occurred 
every 2-3 months or so but did not take any medications nor did 
he seek any medical attention for the episodes.  He denied any 
other cardiac symptoms.  He denied any symptoms of acute cardiac 
illness, coronary artery disease, occlusion, thrombus, or 
rheumatic heart disease.  On physical inspection, the heart rate 
was regular with a grade I/VI early systolic ejection murmur 
heard best over the left sternal border, his blood pressures were 
159/77 and 162/72, standing and lying, respectively.  He did not 
have any jugular venous distention, bruits, or thyroid disease.  
His extremities showed no edema, cyanosis, or clubbing with good 
capillary refill.  The examination report also reflects that a 
recent echocardiogram showed aortic stenosis.  The examiner's 
diagnosis was aortic stenosis.  A chest x-ray dated in May 1997 
bears as clinical history: rule out COPD (chronic obstructive 
pulmonary disease) and shows there was a reticulonodular 
interstitial fibrotic pattern in both lung fields.  

Private medical records from the Northwest Arkansas Cardiology 
Clinic dated in August 1997 reflect normal sinus rhythm, right 
bundle branch block, and Q [waves] inferiorly.  The diagnoses 
included stable angina and flow murmur "? 'TR'".

Treatment records from the Fayetteville VA Medical Center show 
two electrocardiograms.  A May 1997 electrocardiogram reflects 
normal sinus rhythm, incomplete right bundle branch block, and 
borderline electrocardiogram.  The September 1997 
electrocardiogram reflects normal sinus rhythm, right bundle 
branch block, cannot rule out inferior infarct, age undetermined, 
T wave abnormality, consider lateral ischemia, and abnormal 
electrocardiogram.  

A November 1997 echocardiogram report reflects that there 
appeared to be good left ventricular systolic function.  The 
mitral, tricuspid, and aortic valves appeared grossly normal.  
There was a tiny pericardial effusion.  The right-sided chambers 
were normal.  Tricuspid regurgitation was present with normal 
pressures.  The assessment was "a difficult study with only a 
small pericardial effusion as the only abnormality." 

The September 1998 VA heart examination reflects that the veteran 
has insulin dependent diabetes and a long history of 
hypertension.  The veteran reported a history of a heart attack 
that was not reflected on the current echocardiogram.  The 
veteran complained of generalized weakness and fatigue.  He also 
reported dyspnea on exertion.  The resting electrocardiogram 
showed a right bundle branch block and a resting blood pressure 
of 100/70.  The veteran had a treadmill [stress test] which 
showed reducing exercise capacity with the veteran stopping 
because of leg pain; the veteran completed Bruce stage I which is 
4 METs.  The treadmill test results reflect that his maximum 
pulse rate was "only" 103 beats per minute and 63% of his age 
adjusted predicted maximum; the veteran did not experience chest 
pain during the test that lasted three minutes.  The veteran has, 
but does not use nitroglycerin.  He did experience shortness of 
breath.  On physical examination, the veteran's heart manifested 
a regular cardiac rhythm with a very faint aortic systolic 
murmur.  The blood pressure was 170/80 and there was 2+ pedal 
edema.  The September 1998 chest x-ray reflects stable chest with 
no acute cardiopulmonary disease seen.  The examiner's diagnosis 
was arteriosclerotic heart disease with angina pectoris status 
post myocardial infarction.  

The December 1998 VA heart examination conducted in response to 
the June 1998 Board remand reflects that the veteran's 
arteriosclerotic heart disease diagnosed on the September 1998 VA 
examination was not related to the service connected murmur of 
aortic stenosis, that the veteran did not have chest pain, 
dizziness, or syncope during the treadmill stress test, but did 
demonstrate shortness of breath about 1.5 minutes into the test.  
The examiner noted that the test was stopped because of leg pain 
and fatigue; he added "[p]lease note that due to insulin 
dependent diabetes mellitus, the veteran has peripheral 
neuropathy."  The examiner noted that there was no cardiac 
hypertrophy or dilatation on the November 1997 echocardiogram and 
that the veteran had a right bundle branch block.  There was no 
indication of congestive heart failure or left ventricular 
dysfunction.  He added that the echocardiogram findings clearly 
showed "there appears to be good left ventricular systolic 
function."  The mitral, tricuspid, and aortic valves appeared 
normal.  There was a tiny pericardial effusion.  The right-sided 
chambers were normal.  Tricuspid regurgitation was present with 
normal pressures.  The examiner noted that these findings tended 
to rule out aortic valvular difficulty as alleged by the veteran.  
The December 1998 echocardiogram assessment shows a normal left 
ventricular size and systolic function, either small pericardial 
effusion or adipose tissue surrounding the heart, and mildly 
elevated right-sided pressures.  

The Board acknowledges the veteran's contentions that the heart 
condition has worsened.  According to the provisions of 38 C.F.R. 
§ 4.104, Diagnostic Code 7005, note (amended), if non-service 
connected arteriosclerotic heart disease is superimposed on 
service connected valvular or other non-arteriosclerotic heart 
disease, a medical opinion was obtained to clarify which 
condition was causing the current signs and symptoms.  The 
December 1998 VA examination shows that the veteran's 
arteriosclerotic heart disease is not related to the service 
connected aortic stenosis.  At most, the record shows that the 
veteran has symptoms that may be associated with other medical 
and non-medical factors, to include arteriosclerotic heart 
disease, hypertension, insulin dependent diabetes mellitus, 
peripheral neuropathy, and cigarette smoking.  The Board observes 
that although the veteran experienced dyspnea and fatigue after 
three minutes of the treadmill stress test, his stopping the test 
was attributed to leg pain and fatigue, not because of angina, 
syncope, or dizziness.  The Board emphasizes that the December 
1998 VA examination reflects that the veteran has peripheral 
neuropathy due to insulin dependent diabetes mellitus and that he 
has an albuterol inhaler that is for the treatment of COPD 
(chronic obstructive pulmonary disease).  Notwithstanding the 
fact that the veteran is on a number of continuous medicines, 
that VA examiner noted that the veteran is prescribed one drug 
that is specifically for the heart and it treats high blood 
pressure.  It was noted on the most recent VA examination that 
the mitral, tricuspid, and aortic valves were normal on Doppler 
examination and that the right-sided chambers were normal.  The 
VA examiner reported that there was no cardiac hypertrophy and 
that the results of the November 1997 echocardiogram tended to 
rule out aortic valvular difficulty.  The Board notes that the 
December 1998 echocardiogram reflects normal left ventricular 
size and systolic function, either a small pericardial effusion 
or adipose tissue surrounding the heart, and mildly elevated 
right-sided pressures.  

The Board observes that the assessment following the treadmill 
test reflects "reducing exercise capacity with the patient being 
limited by his legs".  See generally, 38 C.F.R. § 4.104, note 2.  
Although the veteran experienced dyspnea and fatigue during the 
treadmill stress test and completed 4 METs, the Board emphasizes 
that the VA examiners' did not attribute those symptoms to "an 
identifiable valvular murmur".  Furthermore, the heart valves 
were evaluated as normal on both VA examinations in 1998 without 
evidence of congestive heart failure.  Based on the above 
findings from the most recent VA examination, the veteran's 
murmur of aortic stenosis is not characteristic of an 
identifiable valvular lesion, therefore, a 10 percent disability 
rating is not warranted under the old diagnostic criteria, 7099-
7000.  38 C.F.R. § 4.104 (effective through January 11, 1998).  
As the veteran's murmur of aortic stenosis is not described by a 
workload of greater than 7 METs but not greater than 10 METs 
which results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; requires continuous medications for a valvular difficulty, a 
compensable evaluation pursuant to the new diagnostic criteria is 
not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7000 
(effective on January 12, 1998).

As all pertinent provisions of 38 C.F.R. Parts 3 and 4 have been 
considered as required by Schafrath, supra, the Board concludes 
that the veteran's non-compensable evaluation is adequate under 
both the old and amended versions of Diagnostic Code 7000.  As 
the evidence is not in equipoise, 38 C.F.R. § 4.3 is not for 
application.  Accordingly, a compensable disability evaluation 
for a murmur of aortic stenosis is not warranted as the valves 
were evaluated as normal; therefore, the appeal is denied.  


ORDER

Entitlement to a compensable disability evaluation for a murmur 
of aortic stenosis is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

